      Case 4:20-cv-00795 Document 14 Filed on 07/02/20 in TXSD Page 1 of 1
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                     IN THE UNITED STATES DISTRICT COURT                        July 02, 2020
                         SOUTHERN DISTRICT OF TEXAS                          David J. Bradley, Clerk
                               HOUSTON DIVISION


BARBARA JOHNSON, Individually and                                           PLAINTIFF
on Behalf of All Others Similarly Situated


vs.                                No. 4:20-cv-795


AMIGOS RETAIL MANAGEMENT, LLC,                                          DEFENDANTS
and AMINMOHAMED A. MAKHANI


                 ORDER GRANTING DISMISSAL WITH PREJUDICE


       Before the Court is the Parties’ Joint Stipulation for Dismissal of Case with

Prejudice all claims and causes of action that were asserted by Plaintiff against

Defendants in this lawsuit. After arms-length negotiations in which the Parties were all

represented by counsel, the Parties entered into a Full and Final Settlement and Release

Agreement and Confidentiality Agreement (“Settlement Agreement”). Court approval of

the Settlement Agreement is not necessary. Martin v. Spring Break ‘83 Prods., L.L.C.,

688 F.3d 247, 256 (5th Cir. 2012). It is, therefore, ORDERED that pursuant to Rule 41,

all of Plaintiff’s claims in the above-referenced lawsuit are DISMISSED WITH

PREJUDICE, with each party to bear their own costs and expenses.

       Signed this day, June 02. 2020, at Houston, Texas.


                                               _____________________________
                                               HON. CHARLES ESKRIDGE
                                               UNITED STATES DISTRICT JUDGE
